t c memo united_states tax_court henry r link petitioner v commissioner of internal revenue respondent docket no 5625-12l filed date p filed a petition for judicial review pursuant to sec_6330 in response to r’s determination that levy action was appropriate held r’s determination is sustained in the absence of abuse_of_discretion by r’s settlement officer henry r link pro_se olivia hyatt rembach for respondent memorandum opinion armen special_trial_judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination petitioner seeks review of respondent’s determination to proceed with a proposed levy to collect petitioner’s outstanding liability for the taxable_year which liability consists principally of a penalty under sec_6673 imposed by the court in a prior action for redetermination commenced by petitioner the sole issue for decision is whether respondent’s determination to proceed with the proposed levy was an abuse_of_discretion we hold that it was not background this case was submitted fully stipulated under rule and the stipulated facts are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner an unmarried individual resided in the state of south carolina when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure origin of petitioner’s liability petitioner did not file an income_tax return for respondent sent petitioner a notice_of_deficiency see sec_6212 and petitioner filed a petition for redetermination with this court see sec_6213 at docket no in date petitioner’s case at docket no was tried to the court in columbia south carolina thereafter the court rendered oral findings_of_fact and opinion pertinent portions of which read as follows this is the case of henry r link petitioner versus commissioner of internal revenue respondent docket number this bench opinion is made pursuant to the authority granted by sec_7459 and rule respondent determined a deficiency against petitioner for his taxable_year in the amount of dollar_figure and an addition_to_tax for failure_to_file under a in the amount of dollar_figure respondent concedes that the addition_to_tax should be reduced to dollar_figure respondent has also moved for a penalty against petitioner under sec_6673 petitioner has failed to meet the requirements of sec_7491 and therefore the burden_of_proof remains on petitioner the issues in the instant case are similar to those in link v commissioner tcmemo_2006_146 a case involving petitioner and similar issues for his previous taxable years in the instant case petitioner has offered no credible_evidence that shows that respondent’s determinations are incorrect at trial petitioner advanced only frivolous and groundless arguments the court need not address each of petitioner’s frivolous and groundless arguments with somber reasoning and copious citations of precedent as to do so might suggest that these arguments possess some degree of colorable merit 737_f2d_1417 5th cir sec_6673 a provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court that the proceedings were instituted or maintained by the taxpayer primarily for delay or the taxpayer’s position is frivolous or groundless petitioner is no stranger to this court see link v commissioner supra despite being warned repeatedly that his positions were frivolous and groundless petitioner continued to advance those positions we accordingly shall impose a penalty on petitioner in the amount of dollar_figure to reflect the foregoing decision will be entered for respondent reflecting a reduced addition_to_tax in the amount of dollar_figure as conceded by respondent on date the court entered an order and decision at docket no granting respondent’s motion for penalty deciding that petitioner was liable for a deficiency in income_tax of dollar_figure for and an addition_to_tax under see infra pp regarding petitioner’s other actions in this court sec_6651 of dollar_figure and imposing on petitioner a penalty under sec_6673 of dollar_figure petitioner did not file a notice of appeal in docket no see sec_7483 rule accordingly in due course the court’s order and decision in that case became final see sec_7481 sec_7483 thereafter on date respondent assessed the deficiency of dollar_figure the addition_to_tax of dollar_figure and the sec_6673 penalty of dollar_figure as well as statutory interest see sec_6601 also on date respondent sent petitioner notice_and_demand for payment ie a so-called statutory notice of balance due see sec_6303 respondent’s efforts to collect petitioner’s liability despite several collection notices petitioner did not pay any portion of his outstanding liability accordingly on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing ie the so-called collection_due_process cdp_notice see sec_6330 petitioner responded by sending respondent a form request for a collection_due_process or equivalent_hearing in such form petitioner stated only that he wanted a collection alternative in the form of an installment_agreement or an offer-in- after such assessment petitioner’s outstanding balance was dollar_figure the transcript of account for petitioner’s tax_year does reflect a withholding credit of dollar_figure on date cf sec_6513 compromise on the grounds of financial hardship health age and lack of earning ability after an introductory letter dated date from respondent’s appeals_office explaining the administrative appeal process the assigned settlement officer so sent petitioner a letter dated date among other things the so’s letter scheduled a telephone conference call and explained requirements for collection alternatives the so’s letter made clear that if petitioner wanted a collection alternative then he would need to submit form 433-a collection information statement for wage earners and self-employed individuals and substantiate his income and expenses if petitioner specifically wanted an offer-in- compromise then he would also need to submit form_656 offer_in_compromise copies of the requisite forms were enclosed with the so’s letter by letter dated date petitioner rejected a telephone conference and demanded inter alia a face-to-face conference the so and petitioner continued to communicate both by letter and by telephone and the deadline to provide financial information necessary for consideration of a collection alternative was extended by the so on more than one occasion on date the so received from petitioner form 433-a in the form 433-a petitioner stated that his monthly income was dollar_figure and that his monthly living_expenses were dollar_figure monthly living_expenses included dollar_figure for vehicle operating_expenses by letter dated date the so accepted petitioner’s statement of his monthly income and generally accepted petitioner’s statement of his monthly living_expenses based on the form 433-a however insofar as monthly vehicle operating_expenses were concerned the so allowed only dollar_figure stating that there is a cap amount for the operating cost for the vehicles and that i can only consider the expenses for one vehicle the so then proposed an installment_agreement on the basis of a monthly payment of dollar_figure which amount represented the difference between petitioner’s monthly income and petitioner’s monthly expenses as adjusted by the so referencing irs national standards the so modestly increased the amount listed by petitioner for food clothing and misc and allowed the amount listed by petitioner for out of pocket health care costs without requiring additional documentation see irs collection financial standards local standards transportation available at http www irs gov businesses small-businesses- -self-employed local-standards -transportation by letter dated date petitioner rejected the offer insisting inter alia on his need for three automobiles as follows my vehicles are very old and unreliable because i live on a fixed income and can no longer work i am unable to afford a new car payment i must keep all three vehicles in running order one car is good for short distances but is not reliable for long distance driving i require the second car for long distance driving but if i use it for short distances also then it will break down and i will not have a long distance vehicle my grandson moved in with me to help with my elderly care needs he will be going to college classes several times a week and he does not have a vehicle of his own therefore he must use one of these cars in lieu of the so’s proposal petitioner did not make any counterproposal of a specific monthly amount petitioner never submitted to the so a form_656 on date respondent’s appeals_office issued the notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy thereafter petitioner filed with this court a petition for lien or levy action see sec_6330 petitioner’s other actions in this court in addition to his case at docket no discussed supra petitioner commenced a collection case at docket no 10011-08l in respect of his the notice_of_determination was accompanied by a multipage attachment setting forth the so’s analysis of the matter outstanding income_tax liabilities for and there the court sustained respondent’s determination to proceed by levy for collection of petitioner’s unpaid liabilities for those five years similar to the instant case the collection case at docket no 10011-08l had its origins in two actions for redetermination of deficiencies commenced by petitioner in docket nos and which actions were decided by the court in link v commissioner tcmemo_2006_146 wl aff’d per curiam 211_fedappx_204 4th cir there the court sustained the commissioner’s determinations regarding deficiencies in income taxes and additions to tax for failing to file returns for the five years in issue notably the court also imposed on petitioner a dollar_figure penalty under sec_6673 for advancing frivolous arguments such as that his pension income was a nontaxable_exchange of equal value for his labor and that our ‘marxist’ tax system is voluntary petitioner appealed this court was affirmed per curiam by the court_of_appeals for the fourth circuit 393_fedappx_120 4th cir discussion i burden_of_proof as previously stated this case was submitted to the court by the parties fully stipulated under rule paragraph b of that rule deals with burden_of_proof and states as follows the fact of submission of a case under paragraph a of this rule does not alter the burden_of_proof or the requirements otherwise applicable with respect to adducing proof or the effect of failure of proof see rule a titsworth v commissioner tcmemo_2012_12 wl at ii administrative hearings under sec_6330 and judicial review sec_6331 authorizes the commissioner to levy upon property and rights to property of a taxpayer who is liable for taxes and who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made only if the commissioner has given notice to the taxpayer no less than days before the day of the levy sec_6330 reiterates the requirement of notice before levy and confers on the taxpayer the right to request a prelevy administrative hearing sec a b b see 115_tc_35 114_tc_176 if such a hearing is requested the hearing is to be conducted by the irs office of appeals sec_6330 at a sec_6330 hearing the taxpayer may raise any relevant issue specifically including offers of collection alternatives such as an installment_agreement or an offer-in-compromise sec_6330 a taxpayer may also challenge the existence or amount of the underlying tax_liability but only if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 a determination made by the irs office of appeals under sec_6330 to sustain a proposed levy may be reviewed by this court sec_6330 see rules where the underlying tax_liability is properly at issue we review the determination de novo goza v commissioner t c pincite where the underlying tax_liability is not at issue as it is not in the instant case we review the determination for abuse_of_discretion id pincite see also 114_tc_604 the determination of the commissioner’s settlement officer is not an abuse_of_discretion unless the determination is arbitrary capricious or without sound basis in law or fact 129_tc_107 see titsworth v commissioner wl at holding that the taxpayer bears the burden of proving abuse_of_discretion even when the case is submitted to the court fully stipulated thus the court does not conduct an independent review and substitute its judgment for that of the settlement officer 125_tc_301 aff’d 469_f3d_27 1st cir rather if the settlement officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities 497_f3d_828 8th cir iii petitioner’s contentions invoking sec_6343 and 133_tc_392 petitioner contends that the installment_agreement proposed by the so would cause him financial hardship in vinatieri the court held that it was an abuse_of_discretion for the commissioner’s appeals_office to sustain a proposed levy if it was established as acknowledged by the appeals_office that a levy would cause the taxpayer economic hardship however vinatieri is petitioner’s argument contains facts outside the stipulated record however statements in briefs do not constitute evidence rule c distinguishable if for no other reason than that it was decided on the basis of the commissioner’s motion for summary_judgment and after the settlement officer concluded that the levy would create economic hardship and so stated in her log id pincite in the instant case in contrast there is a trial record albeit fully stipulated that petitioner characterizes on brief as adequately developed and neither respondent nor any of his agents specifically including the so has concluded that the proposed levy would create economic hardship in addition as discussed infra petitioner’s form 433-a which constitutes the only real evidence in the record of his financial condition demonstrates that although petitioner was an individual of modest means he could pay some monthly amount toward his outstanding liability in proposing an installment_agreement of a specific monthly amount the so accepted petitioner’s statement of his monthly income and generally accepted petitioner’s statement of his monthly living_expenses based on the form 433-a indeed the so modestly increased the amount listed by petitioner for food clothing and misc and allowed the amount listed by petitioner for out of pocket health care costs without requiring additional documentation even though the amount exceeded national standards the only negative adjustment see supra note made by the so to petitioner’s statement of monthly living_expenses involved vehicle operating_expenses and such adjustment was consistent with the commissioner’s published guidancedollar_figure although petitioner rejected the so’s proposal petitioner never made any counterproposal of a specific monthly amount nor did petitioner ever submit to the so a form_656 petitioner also contends that the so abused her discretion by not conducting a face-to-face hearing and that the case should therefore be remanded for that purpose see sec_6330 however given that the so accepted at face value petitioner’s form 433-a except for vehicle operating_expenses and in that instance acted consistent with irs published guidance the court concludes that remand would be neither appropriate nor helpful see 117_tc_183 dollar_figure see supra note as relevant the published guidance states that a single_taxpayer is normally allowed one automobile and that a taxpayer will be allowed the lesser_of the amount actually spent monthly for operating costs or the operating costs shown in the table emphasis added the table amount for petitioner’s region was dollar_figure which was what the so allowed even though the amount actually spent may have been less see marascalco v commissioner tcmemo_2010_130 holding that a settlement officer may generally rely on national and local collection financial standards published by the commissioner aff’d 420_fedappx_423 5th cir we also note that a face-to-face hearing is not required in all circumstances jackson v commissioner tcmemo_2010_180 wl continued iv conclusion in view of the foregoing the court holds that the so did not abuse her discretion accordingly the determination of respondent’s appeals_office to proceed with the proposed levy is sustained finally the court has considered all of petitioner’s contentions and to the extent not specifically discussed herein concludes that they are without merit moot or irrelevant to reflect the foregoing decision will be entered for respondent continued at and cases cited therein see sec_301_6330-1 q a-d6 proced admin regs in the instant case by the time that petitioner belatedly submitted his form 433-a to the so petitioner already had had an administrative hearing through the course of communications by letter and by telephone between himself and the so and even after the form 433-a was submitted the so and petitioner continued to communicate thus it cannot be said that petitioner was deprived of the opportunity of making his case through an administrative hearing
